Citation Nr: 0825452	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to September 1945, and regular Philippine Army service from 
September 1945 to March 1946.  The veteran died in June 1991.  
The appellant is the veteran's purported surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veteran Affairs (VA) Manila, Republic of the Philippines 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
action is required pursuant to the Veterans Clams Assistance 
Act of 2000 (VCAA).  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty-to-assist notice, which 
must be provided to a claimant who is petitioning to reopen a 
claim.  The Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
addition, the Court held that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
basis for the previous denial and to provide a notice letter 
that describes what element, or elements, would be necessary 
to establish service connection that were found insufficient 
in the previous denial.  

Also, prior to adjudication of a Dependency and Indemnity 
Compensation (DIC) claim the 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions (if any) for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
serviced-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Additionally, VA 
is required to provide notice that informs a claimant of how 
to substantiate the assertion advanced and take into account 
the evidence submitted in connection with the DIC 
application, when a claimant's DIC application and 
accompanying evidence raises a specific issue regarding, or 
the evidence submitted in connection with it relates to, a 
particular element of a claim.  Id. at 353.  

The appellant was previously provided a VCAA notification 
letter, but it did not meet the requirements set forth in 
Kent, as it did not explain the element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Additionally, the letter did not 
contain all the notification required under 38 U.S.C.A. 
§ 5103, as outlined in the Hupp case.  A remand is required 
to correct these deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the request to 
reopen the claim for service connection 
for the cause of death.  The notice 
letter must describe the elements 
necessary to establish service connection 
for a disability, must explain the 
definition of new and material evidence, 
and must describe what evidence would be 
necessary to substantiate the element, or 
elements, required to establish service 
connection that were found insufficient 
in the previous denial.  The notice 
should also include (a) a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  The appellant should 
then be afforded an appropriate period of 
time to respond.  The RO should attempt 
to obtain any additional evidence 
identified by the appellant.  

2.  Thereafter, the RO should 
readjudicate the claim for compensation 
taking into consideration any additional 
evidence received since the issuance of 
the last supplemental statement of the 
case (SSOC).  If any of the benefits 
sought on appeal remain denied, the 
appellant should be provided a SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




